Citation Nr: 1101287	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant had periods of active service from November 1976 to 
November 1980, October 1981 to October 1985, May 1992 to 
September 1992 and June 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In October 2008, the Board remanded the issues of service 
connection for bilateral hearing loss disability, tinnitus and a 
low back disability.

In a rating decision of March 2010, the RO granted service 
connection for a low back disability.  As the benefit sought on 
appeal has been granted, the issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the Court") 
held that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  Id.
 
In a Board remand of October 2008, the RO was requested to 
schedule the appellant for a VA examination audiological 
examination to determine if the appellant had tinnitus and 
whether the same is attributable to service, and to determine if 
he has hearing loss in either ear and if so, to determine the 
possible etiology of the same.

A VA examination was scheduled for January 2009.  A VHA Division 
Processing Request of EL Paso contains an entry dated February 
2009 noting the examination had been cancelled.  The reason 
provided was that the appellant had withdrawn the claim.  The 
Board has conducted a thorough review of the claim file and has 
not identified any communication from the appellant where he 
states that he is withdrawing his claim for service connection 
for bilateral hearing loss disability and tinnitus.  On the 
contrary, the appellant's representative submitted an informal 
brief in July 2010 on behalf of the appellant.  Moreover, in 
August 2010, the appellant's representative forwarded to the 
Board additional medical evidence provided by the appellant for 
submission in support of his appeal.  Therefore, the Board finds 
that the RO did not comply with the Board's order and 
unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiology examination 
of the appellant to determine if he has 
tinnitus that is attributable to service.  
In addition, the examiner should determine 
whether the appellant has a hearing loss 
disability in either ear and the 
approximate onset date or etiology of such 
hearing loss.  The claims file must be 
made available for review by the examiner.

After the completion of the audiological 
testing and review of the relevant 
evidence in the claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater degree of probability) 
that that appellant has tinnitus that 
began during service, to specifically 
include as due to service completed in 
June and July 2003.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
degree of probability) that any hearing 
loss that is present began during service 
or is causally related to any incident of 
active duty, to include exposure to 
excessive noise.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The claim file must be made available to 
the examiner for their review.  The 
examiner is requested to provide a 
rationale for any opinion provided.  

2.  Thereafter, the claims for service 
connection for a tinnitus, and bilateral 
hearing loss must be readjudicated on the 
basis of all of the evidence of record and 
all governing legal authority.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative must 
be provided with a supplemental statement 
of the case.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


